Citation Nr: 1420073	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  03-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected lumbar disc disease since January 29, 2003.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right hernia repair diagnosed as inguinal hernia.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	 Daniel Krasnegor, Esq.




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
 

INTRODUCTION

The Veteran had active duty service from May 1976 to April 1980.

This appeal initially came to the Board of Veterans' Appeals (Board) from August 1999 and June 2000 rating decisions.   In June 2005, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The procedural history of the Veteran's back and 1151 appeals is long and complex, and involves a series of Board decisions and joint motions for remand (JMR) with regard to both issues.  Given the complexity of each issue, the procedural framework for each will be discussed within the body of the decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 
 
The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Throughout the course of the Veteran's appeal, his lumbar disc disability has been manifested by symptomatology that most nearly approximates pronounced intervertebral disc syndrome with sciatic neuropathy with neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  

2.  Given the finding above, separate neurologic ratings are not warranted in addition to the Veteran's back rating, as the back rating that is being assigned by this decision takes into account the entirety of the Veteran's back related symptomatology, including neurologic symptomatology.

3.  The Veteran's chronic inguinal neuralgia was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; and it was not the result of an event not reasonably foreseeable, to include as a result of failure to provide informed consent.


CONCLUSIONS OF LAW

[Due to the special facts of this case, the RO should read the discussion at pages 4-5 below, so as to properly implement the Board's grant of a 60 percent rating for the back condition.]

1.  The criteria for a 60 percent rating for the Veteran's lumbar disc disease have been met for the entirety of his appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 and 5295 (2002 & 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).    

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of a right hernia repair have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358, 3.361 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
This case presents a long, complex procedural history which the Board hopes will be brought to a conclusion by this decision; as the Board is granting the entirety of the benefit which appears to have been sought by the October 2013 JMR.  

Specifically, this decision increases the rating for the Veteran's service connected back disability (including both orthopedic and neurologic symptomatology) to 60 percent under Diagnostic Code 5293, which was in effect at the time the Veteran filed his claim, but which was revised during the course of the appeal.  

Accordingly, the Board directs the RO to assign a 60 percent rating for the Veteran's back disability from January 8, 1996 to the present under Diagnostic Code 5293.  

The RO is instructed that the 60 percent rating is intended to completely replace the two separate 10 percent ratings that are currently assigned for neurologic impairment of the bilateral lower extremities under Diagnostic Codes 8720 and 8520 and the 40 percent rating that is assigned for orthopedic impairment under Diagnostic Code 5243.  Effectively, the RO should retroactively rescind the separate orthopedic and neurologic ratings, as the 60 percent grant under Diagnostic Code 5293 supersedes their assignment and replaces them.  Phrased another way, the assignment of the 60 percent rating from 1996 to the present should make it as if the separate neurologic and orthopedic ratings were never assigned.   

While the use of words such as "rescission" or "reduction" often carry strong negative connotations in VA parlance, it is not the case here as the Veteran clearly and demonstrably benefits from the grant of benefits awarded by this decision.  It is true that the Veteran will no longer receive separate ratings for neurologic impairment.  However, no benefit is actually being taken away, because the Diagnostic Code that provides for the 60 percent rating takes into account all the symptomatology of the Veteran's back disability, including both the orthopedic and the neurologic impairments.  As such, at the end of the day, the Veteran's back rating is not actually reduced, even though he will no longer be separately rated for neurologic impairment.  Instead the combined rating for the orthopedic and neurologic manifestations of his back disability is increased to 60 percent throughout the course of his appeal; whereas, prior to this decision, he was rated at 60 until January 28, 2003 and then at 50 percent thereafter (by virtue of combining a 40 percent orthopedic rating with two separate neurologic ratings).  

The Board will endeavor to clearly explain its decision below, but wants to be clear and explicit up front so that all parties fully understand the extent of this decision, and the specific benefit it provides to the Veteran. 

The provisions pertaining to the rating of back disabilities were revised during the course of the Veteran's appeal.  The provisions of VA's Schedule for Rating Disabilities pertaining to intervertebral disc syndrome were revised effective September 23, 2002, and other amendments of the Schedule, addressing disabilities of the spine were revised effective September 26, 2003.  When regulations are changed during the course of an appeal, the criteria that are to the advantage of the Veteran should be applied throughout the appeal (this is the case here, as the Board ultimately concludes that the regulations in effect at the time the Veteran filed his claim for increase are more favorable to him than are the revised regulations).  However, if the revised regulations are more favorable to the Veteran, then an award of an increased rating based on a change in law may be granted retroactive to, but no earlier than, the effective date of the change in regulation.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000).

In this case, the revised regulations are potentially more favorable, but as will be discussed, based on the evidence that is currently of record, the regulations in effect at the time the Veteran's claim was received are more favorable to him. 

Turning to the procedural history of this case, the Veteran filed a claim in April 1999 seeking an increased rating for his service connected back disability which was rated at 40 percent under Diagnostic Codes 5292-5293 (1999).  In November 2005, the Board remanded the Veteran's claim for a VA examination.  In October 2007, the Board denied a rating in excess of 40 percent.  The Veteran appealed and the Board decision was vacated by an October 2008 Court order and returned to the Board for compliance with a JMR, which directed the Board to consider the Veteran's neurologic complaints.  In January 2010, the Board remanded the Veteran's claim to obtain a neurologic examination.  

In a May 2010 rating decision, the RO granted separate 10 percent ratings for lumbar radiculopathy of the bilateral lower extremities.  In so doing, the RO changed the Diagnostic Code for the Veteran's 40 percent back rating to 5243, meaning that the rating incorporating the separate neurologic ratings was being assigned under the revised back regulations, which had been implemented during the course of the Veteran's appeal.  The ratings for the neurologic disabilities were made effective as of the date of the VA examination in March 2010.  The Veteran objected to the effective date that was assigned, arguing that he had experienced the neurologic symptoms since 1999.  In February 2011, the Board reviewed the Veteran's claim again, continuing the 40 percent orthopedic rating and assigning an effective date of January 29, 2003 for left lower extremity radiculopathy and an effective date of January 17, 2006 for right lower extremity radiculopathy.  These earlier effective dates were promulgated by a May 2011 rating decision.  

The Veteran appealed this Board decision, which was vacated by a February 2012 Court order and returned to the Board for compliance with a JMR.  The JMR directed the Board to consider the applicability of Diagnostic Code 5293 (1999).

In September 2012, the Board assigned a 60 percent rating under Diagnostic Code 5293 (1999) from the date of the Veteran's claim until January 29, 2003, the date that the Veteran's separate neurologic rating was first assigned under the revised regulations.  The Veteran appealed this decision which was vacated by the Court in October 2013 and returned to the Board for compliance with a JMR.

This is the JMR that is before the Board currently, and the Board will therefore give separate discussion to it.  In the October 2013 JMR, the parties agreed that inadequate reasons and bases had been provided in the Board's September 2012 decision.  Specifically, while the Board had assigned a 60 percent rating for the Veteran's back disability prior to January 29, 2003, the Board had not explained why the 60 percent rating terminated as of that date.  The parties noted that the Board had not actually found that the Veteran's back condition had improved.  In particular the JMR pointed out that the 60 percent rating that was assigned for the initial portion of the Veteran's claim was greater than the 50 percent rating that was assigned as of January 2003 (40 percent orthopedic rating with separate 10 percent neurologic ratings).  The JMR directed the Board to consider whether the combined symptomatology produced by the Veteran's service connected lumbar disc disease for the period from January 29, 2003 would result in an additional entitlement to benefits compared with the currently assigned separate ratings.  

It is noted that the JMR did not suggest that the Board's assessment of the Veteran's neurologic symptomatology (that is the separate 10 percent rating that were assigned) was improper or that a higher rating would actually be warranted for the neurologic impairment in either leg.  Additionally, when the separate 10 percent ratings for neurologic impairment were initially assigned by the May 2010 rating decision, the Veteran's representative wrote that they disagreed with the effective date that was assigned, but no assertion was made that the 10 percent ratings were insufficient. 

Upon reflection, the Board concludes that there was not a showing of improvement in the Veteran's back disability as of January 29, 2003, and the only reason that the 60 percent rating was discontinued as of that date was that the Veteran had been assigned a separate neurologic rating.

The regulations in place at the time the Veteran's claim was received provided a 60 percent rating when there was evidence of pronounced intervertebral disc syndrome with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

It is important to point out that the back regulations in effect at the time the Veteran filed his claim did not direct that orthopedic and neurologic impairments be rated separately; rather, the entirety of back related neurologic symptomatology was to be considered along with the entirety of back related orthopedic symptomatology to arrive at a single rating for the back disability that took into account all of the related impairment.  Thus, the 60 percent rating that the Veteran is assigned was assigned in specific recognition of the fact that his disc disease caused sciatic neuropathy or other neurological findings appropriate to the site of the diseased disc (i.e. that it caused neurologic impairment).  Moreover, without this neurologic impairment (as well as additional orthopedic impairment) the 60 percent rating that the Veteran has been assigned would not be warranted.
 
In cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned, as long as none of the symptomatology of the conditions overlaps.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  However, the regulations specifically caution that the evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.  
 
Thus, in order to grant the 60 percent rating for the Veteran's service connected back disability under the regulations in effect at the time the Veteran filed his claim, it is necessary to remove the separate ratings that are currently assigned for neurologic impairment of both lower extremities (currently rated at 10 percent for each lower extremity).  Failure to do so would result in pyramiding in that the Veteran's back-related neurologic impairment would be rated under both Diagnostic Code 5293 (1999) and Diagnostic Codes 8520 and 8720 (2013).

To avoid any confusion, these ratings are not being taken away and the Veteran is not being "reduced."  The Board is not making any finding that the Veteran's back is improving.  Rather, the Board has determined that the symptomatology of the Veteran's back disability is most favorably (to him) rated under the regulations that were in effect at the time his claim was received (as opposed to being rated under the regulations currently in effect).  As such, the more favorable regulations will be used.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), VAOPGCPREC 7- 2003 (2003).  As noted in the JMR, the Veteran's combined rating for his back will now be 60 percent, rather than 50 percent.

Of note, the Court has recognized that the Board can assign staged ratings during the course of an appeal without invoking the procedural protections of 38 C.F.R. § 3.344, even if it results in a rating reduction.  See Singleton v. Shinseki, 659 F.3d 1332 (Fed. Cir. 2011).  Additionally, the Federal Circuit has held that if VA reduces a single disability, but the change does not result in a change in overall rating and thus no change in monthly payment 60 day notice is not required.  See Stelzel v. Mansfield, 508 F.3d 1345 (Fed. Cir. 2007).  In Stelzel, VA granted service connection for a condition and rated it at 10 percent, but also reduced the rating for a service connected disability from 50 percent to 30 percent.  The net effect on Stelzel's overall combined rating was unchanged, so the Federal Circuit found that notice was not necessary.

Here, as noted, the Veteran is not actually being reduced, but rather his combined rating that takes into account all of his back disability related symptomatology is being increased, and therefore the Board is fully within the scope of the law in reaching its decision here.  

The Federal Circuit has also held that service connection for a "disability" is not severed simply because the situs of a disability, or the Diagnostic Code associated with it, is corrected to more accurately determine the benefit to which a veteran may be entitled for a service connected disability.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  In that case, VA changed the Diagnostic Code from one muscle group to another, but the Federal Circuit concluded that this was permissible, because the disability itself was corrected.  As such, while the original Diagnostic Code was no longer used in rating the Veteran's disability, it was not taken away.  Rather, a different, more appropriate, Diagnostic Code was substituted.  Here, the Board is not taking away any neurologic rating or discounting any symptoms.  Rather, the Board has concluded to the Veteran that it is more favorable to him to rate his orthopedic and neurologic impairments under Diagnostic Code 5293.

The Court has held that changing a rating for a knee from Diagnostic Code 5257 to Diagnostic Code 5260 or 5261 would be potentially problematic in that it had the potential to reduce a protected rating under 5257 that contemplated instability but not arthritis symptomatology.  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  However, this is not the situation here in that the Board is not ignoring the neurologic impairment from the Veteran's back disability, but rather is substituting Diagnostic Code 5293 which contemplates both orthopedic and neurologic impairment.  As such, the concerns raised by the Court in Murray are not implicated in this case.   

While the Board has effectively granted the entirety of the benefit sought by the JMR (a 60 percent rating for the Veteran's back disability), the Board must still consider whether a higher rating would be warranted at any time during the course of the Veteran's appeal under an alternative Diagnostic Code.

As noted, the parties to the October 2013 JMR asserted that they did not wish to disturb the portion of the Board decision which had assigned a 60 percent rating for the portion of the Veteran's appeal prior to January 29, 2003.  As such, this period will not be discussed further, and this decision will focus on the period from January 29, 2003 forward.

Again, while the regulations for rating a back disability have been revised during the course of the Veteran's appeal, the most favorable regulations will be applied.

Several Diagnostic Codes provide ratings in excess of 60 percent for a back disability.  Under the criteria in effect at the time the Veteran's claim was received, a 100 percent rating was assigned for residuals of a fractured vertebra with cord involvement, bed ridden, or requiring long leg braces.  See Diagnostic Code 5285.  A 100 percent rating was also available if there was complete ankylosis of the spine at an unfavorable angle.  However, there is no suggestion that the Veteran ever fractured his spine, or that he has ankylosis of the spine.

During the pendency of the Veteran's appeal, a revised rating schedule for disabilities of the spine became effective on September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  Under the new general rating criteria for disabilities of the spine, a 100 percent rating continues to be assigned for unfavorable ankylosis.  However, the only other way to achieve a rating in excess of 60 percent is by separately rating orthopedic and objective neurologic impairments caused by the back disability and then combining them.  

Under the orthopedic criteria, a 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Currently, the Veteran is rated at 40 percent for the orthopedic impairment of his back disability, which is the highest schedular rating available for the orthopedic manifestations in the absence of ankylosis, which is not shown here.

With regard to neurologic impairment, the Veteran currently receives separate 10 percent ratings for each of his lower extremities under 4.124a, Diagnostic Codes 8520 and 8720.  

Under Diagnostic Code 8520, 10, 20, and 40 percent ratings are assigned for mild, moderate and moderately severe incomplete paralysis of the sciatic nerve, respectively.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, and an 80 percent rating is assigned for complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is either weakened or (very rarely) lost. 

The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy,
sensory disturbances, and constant pain, at times excruciating, is to
be rated on the scale provided for injury of the nerve involved, with a maximum
equal to severe, incomplete, paralysis.  The maximum rating which may be assigned
for neuritis not characterized by organic changes referred to in this section
will be that for moderate, or with sciatic nerve involvement, for moderately
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

It is reiterated that the October 2013 JMR did not take any issue with the 10 percent ratings that were assigned for either of the Veteran's lower extremities, but rather the entirety of the JMR's focus was on obtaining a 60 percent rating for the Veteran's back disability.  Moreover, neither the Veteran, nor his representative, took issue with the 10 percent neurologic ratings when they were promulgated, but rather they only took issue with the effective dates assigned.

Having reviewed the evidence once again, the Board remains persuaded that ratings in excess of 10 percent are not warranted for either leg.  As noted, the regulations provide that when the nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

At a March 2003 VA examination, the Veteran complained of numbness and burning dysesthesias in the left anterior thigh for the previous 6-7 years.  The symptoms did not involve other areas of the legs including the posterior thigh, calf or feet.  The burning dysesthesias began in the thigh and radiated downward and upward, always localized to the same area and in the same area as the numbness.  The examiner found that the nerve involved was the lateral femoral cutaneous nerve.  The examiner noted a purely sensory lesion resulting in numbness and burning dysesthesias in the left L2-L3 distribution.  The examiner found that the lesion was most likely entrapment at the inguinal ligament on the left near the anterior iliac spine.  The examiner categorized it as neuritis which involved the left lower extremity, but not the right.  The sensory examination was intact to pinprick with the exception of the left anterior thigh in a L2-L3 distribution.  Decreased pinprick corresponded to the lateral femoral cutaneous nerve of the left leg.  Motor examination revealed normal muscle bulk and tone.  He had normal strength with hip flexion, leg extension in his hamstring muscles, anterior tibialis and gastrocnemius.  He was able to stand on his heels and toes.  His reflexes were 2+ and symmetric in the lower extremities bilaterally.  He did not have the straight leg raise sign.  The examiner diagnosed the Veteran with meralgia paraesthetica of the left anterior thigh.  The examiner found that the history of numbness and burning was localized to the left anterior thigh and began in the thigh.  The examiner noted that the numbness and burning did not begin in the back and radiate down his leg, therefore, the examiner found that the meralgia paraesthetica was not due to degenerative disc disease.  

At a January 2006 VA examination, the Veteran reported pain localized primarily in the paralumbar spine on the left side greater than right.  The pain occasionally radiated down the left posterolateral thigh to the leg and occasional paraesthesias to the lateral foot on the left side.  He also had numbness in the anterior thigh of the left leg.  He reported flare-ups one time per month that would last three days to a week.  He denied bladder or bowel incontinence or erectile dysfunction.  Upon physical examination there were no gross abnormalities.  There was tenderness, but no evidence of weakness.  The Veteran had normal tone throughout motor testing in lower extremities bilaterally.  There was slight atrophy on the left gastrocnemius.  Strength was 4 out of 5 in the lower extremities bilaterally including hip flexures, quadriceps, hamstrings, plantar flexion and dorsiflexion.  Reflexes were 1+ in the patella and ankle in the lower extremities bilaterally.  The Veteran's toes had flexor response bilaterally with no evidence of pathologic reflexes.  Lasegue's maneuver was positive on the left and negative on the right.  

At his January 2007 VA examination, the Veteran complained of pain in the left posterior lower extremity.  He also reported chronic pain in his low back.  He reported radiating pain from his low back into his buttocks and posterior thigh, the posterolateral leg down into the lateral edge of the left foot and distally into the small or fifth toe of the left foot.  The examiner noted that it was the distribution for the first sacral nerve.  The Veteran also reported pain on the right side, less than the left, which radiated into the buttocks down the posterior thigh and stopped above the right knee.  There was also a totally different sensation of numbness and tingling primarily, or pins-and-needles paraesthesia pain that became progressively worse located at the midline of the left lateral anterior thigh.  This was identified as the lateral femoral cutaneous nerve that was purely sensory and would not cause weakness or disability with movement.  The examiner diagnosed it as meralgia paraesthetica.  The neurological examination found that the Veteran was walking preferentially on the right side and had mild wasting mostly in the left calf.  The Veteran had 2+/4+ patellar reflexes and 2+/4+ bilateral Achilles reflexes.  The Veteran could raise on heels or toes, he demonstrated normal tandem walk, and he had a negative Romberg testing and negative Babinski sign.  Straight leg raising test was negative at 40 degrees on the right and negative at 30 degrees on the left.  The Veteran's right great toe was normal for proprioception tests, but his left great toe had 5 out of 7 incorrect responses.  Pinprick was mildly decreased on the left thigh and calf.  Vibratory sensation was equal and normal bilaterally.  The Veteran had normal and equal soft touch circumferentially in the thighs, legs and feet bilaterally.  He had 5+/5+ in flexion and extension of his hips, knees, ankles and up going toes.  The examiner found that there were normal deep tendon reflexes, no specific abnormalities on straight leg raising.  There was no solid evidence of a radiculopathy.  The examiner also noted that there was a T8 compression fracture of the body of the vertebrae.  The examiner concluded that meralgia paraesthetica was not related to the lumbar spine disability.  

At his March 2010 VA examination, the Veteran reported pain in his mid-back that radiated to his legs, left greater than right into his posterolateral thigh and down into the calf.  The pain was mild to moderate in severity, not associated with stiffness.  He reported flare-ups weekly without precipitating events, alleviated by rest and lasting approximately an hour.  The Veteran reported that he did not have any hospitalization due to his back since the last VA examination in 2007.  He indicated that he could not stand for more than five minutes and could not walk for more than five minutes prior to having to sit down.  He ambulated with a cane on occasion and did not use a brace.  The examiner noted that with regard to the peripheral nerves, the onset and course were the same as for the back pain.  The flare-ups occurred in accordance with the back pain with the same precipitating and alleviating factors, the same frequency, severity and duration.  The examiner noted that the Veteran had multiple injections which were lumbar epidurals with moderate effectiveness and no side effects.  There were paresthesias and decreased sensation in the bilateral lower extremities, left greater than right, of the L4 and L5 nerve roots.  

The neurological examination showed normal deep tendon reflexes at the bilateral upper and lower extremities.  There was decreased sensation in the L4 and L5 nerve roots on the left compared with the right; but the sensory examination was normal otherwise.  There was slightly decreased motor testing with 4/5 muscle strength in the knee flexors and extenders and ankle plantar and dorsiflexion on the left with 5/5 ankle plantar and dorsiflexion and knee flexors and extenders on the right.  All other motor testing of the bilateral upper and lower extremities was normal.  The examiner noted that the physical examination of the peripheral nerves was included in the physical examination and the nerve pathology was characterized as neuralgia.  The nerves affected were the bilateral L4 and L5 nerve roots with left greater than right.  The examiner also reviewed the May 2006 MRI.  The examiner diagnosed the Veteran with multilevel degenerative disc disease, L4-L5, L5-S1 with radiculopathy at L4-L5 bilaterally, left greater than right.  Regarding the neurological abnormalities, the examiner found that all the abnormalities that were radiculopathic in nature stemmed from the service-connected lumbar disability.  The examiner found that the L4 and L5 radiculopathy was caused by or a result of his lumbar degenerative disc disease.  

MRI reports dated in October 2008, March 2009 and November 2009 revealed mild to moderate degenerative disc and facet disease greatest at L5-S1 where there is minimal retrolisthesis.  There was no disc herniation or spine stenosis.  November 2009 x-rays revealed degenerative disc disease at multiple levels, with mild narrowing of the L1-L2 disc space since the previous study in 2008.  

The Board also reviewed the VA treatment records showing treatment for back pain, including physical therapy and chiropractic treatment records.  These records were consistent with the VA examinations in neurological findings.  

As noted, the regulations concerning neurologic ratings provide ratings based on mild, moderate, moderately-severe, and severe incomplete paralysis.  The words "mild," "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  

As described, to the extent the Veteran has neurologic impairment as a result of his back disability which impacts his lower extremities, the impairment is no more than mild in either sciatic nerve, and it is essentially wholly sensory in nature.  The Veteran has regularly shown normal, or near-normal sensory, strength and motor testing in both lower extremities.  He has also denied any bowel or bladder incontinence.  The Board acknowledges that the MRIs showed mild to moderate degenerative disc and facet disease, but the ratings that are assigned are based on the symptoms that are caused by such disease, and as described, the neurologic symptoms were routinely normal or near normal throughout the Veteran's appeal.  As such, the evidence does not support a finding of moderate incomplete paralysis of either sciatic nerve.

As noted, despite multiple JMRs the Veteran's representative has not expressly disagreed with the finding that if separately rated, the neurologic impairment impacting either of his lower extremities would warrant a rating in excess of 10 percent.  In this regard, decisions from the Court have repeatedly cautioned that parties should not provide one basis to vacate and remand a decision from the Board (as in this case) and then (once the actions requested have been undertaken, as in this case) find another reason to vacate and remand a decision from the Board based on the same facts that were before them when the case was first before the Court (as in this case).  See Massie v. Shinseki, 25 Vet. App. 123 (2011) (in which the Court stated that it is troubled that the current system "provides very little incentive for an attorney practicing before VA to present all available arguments to the agency in one comprehensive appeal to the Board where veterans' claims can be resolved in a timely matter").  Such practices only create continual litigation that goes on for years.

Given this finding, the assignment of a 60 percent rating for the Veteran's back disability which evaluates the entirety of his back related symptomatology is more favorable to him than the a la carte rating of orthopedic and neurologic impairment separately.  Accordingly, a 60 percent rating is assigned for the Veteran's back and the two separate ratings for radiculopathy are rescinded.  As such, to the extent described above, the Veteran's claim is granted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In the October 2010 Board decision, the Board made the following extraschedular findings.  While that decision was vacated, the parties to the JMR did not voice any disagreement with the Board's extraschedular analysis.  The Board has reviewed the evidence once again, but continues to believe that referral for extraschedular consideration is not appropriate based on the facts of this case.
 
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected lumbosacral spine are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbosacral spine and lower extremity radiculopathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted, the schedular rating criteria contemplate orthopedic and neurologic impairment, flare-ups, pain, and limitation of motion, among other symptomatology.   Moreover, the Veteran does not report any unusual back related symptoms that are not contemplated by the various diagnostic codes described in detail above.  As such, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

1151

The 1151 portion of this case is also well known to the Board as it too has been the subject of several JMRs.  The Board initially denied the Veteran's 1151 claim in February 2001.  However, the Court subsequently issued McNair v. Shinseki, 25 Vet. Ap. 98 (2011), so the parties agreed in a February 2012 JMR to remand the Veteran's claim so that the Board could consider the potential applicability of that case.  In September 2012, the Board reconsidered the Veteran's claim, but once again concluded that the criteria for an 1151 claim had not been met.  This decision was appealed, and was vacated and remanded to the Board for compliance with an October 2012 JMR.

The October 2012 JMR essentially found that the reasons and bases provided by the Board were inadequate in determining that a reasonable person would have proceeded with the hernia repair surgery given that a bulge in the groin area that was getting larger and causing increased pain as was the case with the Veteran.

As noted, the Board has adjudicated this claim on several occasions.  While the previous decisions have been vacated, it was concluded in those decisions that the Veteran did have an additional disability that was proximately caused by his VA hernia surgery in March 1997, and that the additional disability was not the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  Neither of these conclusions was challenged on appeal, and both will be accepted as undisputed facts for the purpose of this decision.  As such, they will not be discussed further.

The question that remains at issue in this case, and which this case turns on, is whether the Veteran's additional disability is an event not reasonably foreseeable.  

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

38 C.F.R. § 17.32(d) provides that the informed consent process must be appropriately documented in the health record, and a signed, generic consent form satisfies this documentation requirement.  See Halcomb v. Shinseki, 23 Vet. App. 234 (2009) (holding that the veteran did not establish lack of informed consent before eye surgery as the basis for entitlement to compensation benefits for loss of vision of the eye under 38 U.S.C.A. § 1151 based solely on failure of consent documents to list specific disclosed risks).  Halcomb held that the failure to specifically specify which risks were reasonably foreseeable results of a medical procedure, and instead providing simply a generic informed consent form, was not negligence per se.  Essentially, in Halcomb the veteran did not present any evidence, not even his own statement, that consent was not informed.

In this case, there clearly is a generic consent form in the claims file that was signed on February 27, 1997, prior to the surgical procedure.  Additionally, a document associated with the surgical report, dated March 18, 1997, noted that valid consent/ID band had been confirmed.  As such, it is clear that the Veteran consented to undergoing the hernia surgery.  This is not at issue.  However, after several problems were caused by the surgery, the Veteran has begun to contend that he was never informed of the possibility that hernia surgery could lead to nerve problems.

Thus, the issue here is different than Halcomb in that the Veteran in this case has disagreed about what he was informed of in giving his informed consent to undergo hernia surgery; which is akin to the situation addressed in McNair v. Shinseki, 25 Vet. App. 98 (2011), and is the reason the Board's decision was initially remanded back by the Court.  

In McNair, the Court explained that the question left unaddressed in Halcomb is the evidentiary effect of a generic consent form when the scope of the advice provided to a patient-turned-claimant is contested by the claimant.  McNair, at 103.  The McNair Court explained that the presumption of regularity does not apply to the provision of informed consent, emphasizing that it is the content of the advice and information provided to the patient in the face of a signed generic consent form that is contested.  See id. at 104-105.  The Court asserted that when there is a dispute concerning what information a doctor provided to his patient, a factual issue is raised as to whether a generic consent form indicating the patient was advised of the risks of surgery is more probative than the claimant's statements that a specific risk of the surgery was not discussed.

Moreover, the Court found that because such a finding has its basis in fact, it is a determination to be made by the Board in the first instance, based on all of the evidence in the record.  Id. at 104.  The Court cautioned that this did not relieve the Board of its duty to make credibility determinations and otherwise weigh all of the evidence submitted, including lay evidence, and to adequately explain the reasons or bases for its assignment of weight and ultimate determinations.  Id. at 105 (citing Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (Board has duty to weigh and determine credibility of all evidence, and explain its findings in statement of reasons or bases)).  However, again, it is the Board's job to review this evidence in the first instance and make a determination.

The October 2012 JMR acknowledged that the question of whether a generic informed consent form is more probative than a claimant's assertion that certain risks were not disclosed in the informed consent process is an issue of fact for the Board to decide, but felt that the Board's reasons and bases in its September 2012 decision had been inadequate.  The Board has carefully reviewed the JMR and will endeavor to better explain its reasoning.

Here, the Veteran steadfastly maintains that he was never counseled as to the possibility of nerve problems following hernia surgery.  

The Board has carefully reviewed the evidence of record as to this contention, but ultimately finds, as finder of fact, that the weight of the evidence supports the conclusion that the Veteran was in fact informed of the possibility of nerve problems following hernia surgery.  

First, it is clear that the Veteran received a pre-surgery consultation.  This occurred on February 27, 1997, several weeks before the actual surgery.  This appointment is documented in the record.  Following this meeting, the Veteran signed a form entitled "REQUEST FOR ADMINISTRAION OF ANESTHESIA AND FOR PERFORMANCE OF OPERATIONS AND OTHER PROCEDURES" the Veteran specifically acknowledged that the nature and purpose of the hernia repair were explained to him, including alternative methods of treatment, the risks involved and the possibility of complications.  He further acknowledged that no guarantees had been made to him concerning the results of the operation.

Not only did the Veteran acknowledge having been informed of the risks, but the counseling physician also signed the form certifying that the Veteran was awake and alert during the consultation, and that the relevant aspects of the procedures/treatment, as well as the indications of risks, benefits, and alternatives had all been discussed with him in understandable language.  The Veteran freely consented to the procedure without duress.

The issue then is two-fold.  What should have been discussed at such a meeting, and what was actually discussed at the consultation.

In February 2007, the Veteran underwent a VA examination.  The examiner concluded that the Veteran's current nerve problems were caused by his hernia surgery, but were not the result of carelessness, negligence, etc., explaining that such a result is an almost unavoidable complication that will occur given enough surgeries, even in the very best hands or most expert of surgeons, because the visualization of nerves is extremely difficult.  For that reason, the examiner asserted that he was "sure" that any surgical permission slip that the Veteran signed would have included a discussion of a complication that would involve postoperative nerve pain or injury leading to chronic pain after surgery, particularly because it was such a common injury.  

In November 2009, the Veteran wrote that a VA urologist had suggested to him that residuals such as nerve entrapment were not common complications of hernia surgery.  However, the doctor refused to put such a statement in writing.  The Veteran alleged that if he had money for a private opinion that he could find 10 physicians who would assert that his complications were rare following hernia surgery.  However, no such opinions have been submitted, and there is a current medical opinion which explains not just that nerve problems are not unexpected with hernia operations, but also provided a thorough explanation for why such is the case.  Moreover, the examiner explained that he was positive the risks would be part of the surgery consent process.

A lay person, such as the Veteran, is considered competent to report a contemporaneous medical diagnosis, and he is likewise competent to report what a medical professional informed him in a consultation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, when evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, even accepting that a doctor told the Veteran that nerve complication was not a common result of nerve surgery, the doctor still did not put his opinion in writing and did not provide any rationale for such a conclusion, undermining the Board's ability to weigh the medical professional's reasoning.  Conversely, the VA examiner provided a lengthy opinion establishing that nerve problems were a common problem following surgery and explaining why this is the case.  In weighing the Veteran's assertions of what other, unidentified doctors, have told him against the VA examiner's opinion, it is simply found that the examiner's opinion is more probative, since he provided a clear, reasoned rationale that was grounded in medical science.

Moreover, the Veteran himself is not considered to have the medical training or expertise to provide a complex medical opinion as to what the common risks are of hernia surgery.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Even the Veteran's attorney, conceded that the risk of nerve entrapment is not the least bit remote, is highly likely, and is almost an unavoidable risk of doing hernia surgeries if enough of them are done.  He added that a risk this well-known and this likely should unquestionably have been disclosed.  See Brief of the Appellant at 20.  

As such, it is clear that the possibility of post-surgery nerve problems should have been discussed in conjunction with obtaining informed consent.  The question then is was it?  Having reviewed the evidence of record as finder of fact, the Board believes that he was informed.

The Veteran maintains that he was never told about the possibility that nerve problems could result from the hernia surgery; and his representative argues that because there was no express statement of nerve entrapment on any of the consent forms that were signed by the Veteran and because the Veteran expressly denied that it was disclosed, that it should be accepted that the Veteran did not provide informed consent.  

However, this is a determination that the Board must make as finder of fact after evaluating all of the evidence, including assessing the credibility of the Veteran's statements and determining the weight that is assigned to them.

The Board acknowledges that no risks were specifically spelled out in the consent form.  A plain review of the document establishes that.  However, if this consent form is not worth anything and if the clear risks were not discussed, why would the form be completed?  The fact remains that the Veteran, prior to his surgery, specifically acknowledged being informed of all the risks.

Following surgery he now alleges that he was never told of the possibility of nerve entrapment, but he has not ever indicated what risks he was informed of, if he was not informed of the possibility of pain following.  There is little doubt to the Board that the Veteran may not have perceived the possible risks as actual risks until he experienced them, but this does not mean he was not informed of them.

The Veteran has written a series of statements during the course of his appeal.  

In December 1999, he wrote that doctors had assured him that his hernia surgery would relieve any pain.  He stated that he was cautious of this promise and asked for a second time whether the procedure would relieve the pain.  In this statement, the Veteran was focused exclusively on the unsuccessful nature of the surgery, not on the fact that he was not told of any risk.

In August 2000, the Veteran filed a notice of disagreement, but again he did not allege any absence of consent.  
  
In June 2005, the Veteran testified at a Board hearing that when he initially presented to VA that he was never briefed on the possibility of complications from the surgical procedure, other than being told that he might die from the anesthesia.  He maintained that there was never any mention of anything about complications.  He simply recalled being told that the hernia procedure would cure his pain and that he would be ready to go.

In March 2006, the Veteran again wrote a statement about the residuals from his hernia surgery, and he again asserted that he would not have done the surgery if he knew that this was going to be the outcome.  However, he did not say anything about the informed consent process, other than the doctor reportedly assuring him that it was "easily reducible."

At a VA examination in February 2007, the Veteran reported that he was told that he had a hernia that was easily reducible and easy to operate on, and he recalled being assured that there would be no complications.  

In November 2009, the Veteran argued that he was not properly informed of the possible complications of the surgery.  He acknowledged that he did sign a consent agreement, but vociferously maintained that he was never given written or oral information about the possibility of nerve entrapment.  He points to the fact that he was told that his hernia was "easily reducible" as evidence that the surgery would be simple and without complications.

It is easy to understand why the Veteran would naturally gravitate towards advice to the effect that his surgery would be routine, as it is human nature to glom onto the positive going into a surgical procedure, and it would also make sense that the surgeon would assure him that the procedure would go well.  However, an element of risk is inherent with any surgery and to believe the Veteran would be to effectively believe that no risk was ever presented to him, only that his hernia was "easily reducible" and that there would be no complications.  This seems highly unlikely given the fact that a doctor took the time to meet with him prior to the surgery and go over the risks and alternatives.  The doctor also took time to complete an informed consent form indicating specifically that they had spoken about the risks inherent to the procedure.

The Board deeply regrets that the Veteran's surgery failed to alleviate his pain and possibly worsened his physical condition.  However, this again does not establish that he was not told of the possibility of complications.  The risk of complications may very well have been low, as the Veteran was quite likely told that his hernia was easily reducible, but again this does not mean that there was no risk of complications, or that the complications that did occur were not reasonably foreseeable.

The Veteran essentially argues that if he knew what the result of the surgery would be he would not have gone through with the procedure, but hindsight is always 20/20, and the fact that the surgery did not go as planned does not suggest that the Veteran was not informed of certain risks beforehand.

The fact remains that several weeks prior to the surgery, the Veteran met with a VA doctor who explained the procedure.  This is not a situation in which informed consent was hurriedly obtained.  The Veteran was given the opportunity to ask questions, and he specifically acknowledged, contemporaneously with that appointment, that the possibility of complications had been explained to him.  It remains unclear to the Board, if additional or continued pain was not explained to the Veteran as a possible complication, what possible complications were actually discussed.

Following this consultation, the Veteran fully endorsed his desire to proceed with the surgery and he only began alleging lack of consent nearly a decade after the surgery and in conjunction with a claim for disability benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements). 

Having reviewed the evidence of record, the Board acknowledges that the informed consent form was generic in nature, but nevertheless places great weight on it, because the document was signed by the Veteran and doctor weeks before the surgery, following a consultation that was specifically about the surgery.  As noted, the Board, as finder of fact, places greater weight on this contemporaneous evidence, than it does on statements uttered years later and in conjunction with a claim.  Of note, the Veteran did not begin arguing that informed consent was not provided until after it was explained to him at his Board hearing that the mere presence of an additional disability following VA surgery did not satisfy the requirements for an 1151 claim.  In other words, even though he filed a claim for compensation for the nerve impairment, his initial statements in 1999-2000 centered on the fact that the surgery had not successfully relieved his pain, and it was not until more than 5 years into the appeal process that he began to assert he was never told about nerve entrapment as a possible complication.  If this were, in fact, the case, it seems more reasonable to the Board that he would have said so right from the very beginning, when he filed his claim, rather than years later.  This renders his later statements less credible. 

As with any relevant medical record, the signed consent form and treatment note are to be weighed by the Board, along with any other evidence in the record relevant to the issue.  See Savage v. Shinseki, 24. 259, 272 (2011) (noting that private medical record had to be weighed against other evidence in record).  Additionally, witness testimony does not automatically carry greater weight than documents.  See McNair, 25 Vet. App. at 104-05.  This does not relieve the Board of its duty to make credibility determinations and otherwise weigh all of the evidence submitted, including lay evidence, and to adequately explain the reasons or bases for its assignment of weight and ultimate determinations, but it does reinforce that the Board is charged with evaluating the evidence in the first instance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed.Cir.2007) (Board has duty to weigh and determine credibility of all evidence, and explain its findings in statement of reasons or bases).

As finder of fact, the Board must determine both the weight and credibility of all the evidence of record.  To this end, equal weight is not accorded to each piece of evidence contained in a record; and every item is not considered to have the same probative value.  Rather, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).
  
In weighing credibility of evidence, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a veteran if rebutted by the overall weight of the evidence).

The Board has indeed considered the entirety of the evidence including the Veteran's statements and the medical evidence of record.  The fact is that the Veteran met with a VA doctor for a pre-surgery consultation after which he signed a form indicating that the risks had been explained to him, the VA doctor also signed the form and checked a box indicating that the risks had been explained to the Veteran, and the one medical professional who addressed the subject in the record explained that the risk of nerve entrapment was so common that he was "sure" it would have been provided in conjunction with obtaining informed consent for the hernia surgery the Veteran underwent.

While the Veteran has not come off as inherently incredible, the Board notes that his first assertions as to what was told to him at a February 1997 consultation did not appear for more than eight years, until June 2005, when he was actively pursuing a claim for VA benefits.  The Court has recognized that the acuity of a person's memory naturally wanes with the passages of time and for that reason, contemporaneous evidence is often afforded greater probative value than history as reported by a veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  For this reason, the Board finds that the probative value of the Veteran's statements are greatly eroded by the passage of time and the medical opinion of record.  Also, as noted above, the Veteran did not claim that he was not informed of the risks when he first filed his VA claim; rather, he focused on what he perceived to be the unsuccessful outcome of the surgery.  He did not claim he was not informed of the risk of nerve entrapment until a few years after his claim was first denied by the RO.  In this case, the Board, as finder of fact and weigher of evidence, is more persuaded by the contemporaneous medical evidence and by the fact that a medical expert explained what was extremely likely to have been discussed in conjunction with providing informed consent in a case such as the Veteran's, than it is by the Veteran's allegation that he was never informed of the risks.

The JMR here is focused on the fact that the Board did not discuss the Veteran's testimony.  However, the Veteran's testimony that he was not informed of anything prior to the surgery is simply inconsistent with logic.  Again, simply because he says it does not mean it overrides the other evidence of record; his testimony must be weighed with the other evidence.  The Veteran specifically signed a form indicating that he had been informed of the risks, and the VA examiner in 2007 specifically explained that nerve entrapment is one of the leading complications of hernia surgery.  As such, it is simply not conceivable that the Veteran was not informed of any of it.  Moreover, the Veteran's statements have changed or evolved over time, as he has pursued his VA claim, further discrediting his testimony.  

The Board wants to be very clear in this instance that it is not concluding that the mere presence of a generic informed consent form is sufficient in the face of the Veteran's allegations.  The presumption of regularity clearly does not apply to the provision of informed consent.  However, the Board, as finder of fact, is empowered to weigh the entirety of evidence and determine whether that evidence establishes that it is at least as likely as not that the Veteran in this case was not informed of a reasonably foreseeable risk.

However, for the reasons explained above, the Board finds that the additional disability that the Veteran developed following his hernia surgery was reasonably foreseeable in that it was discussed with him prior to the surgery.  Therefore, the criteria for an 1151 claim have not been met.
 
Because it is found that informed consent was provided and that nerve entrapment was a reasonably foreseeable result of the hernia operation which was discussed before the surgery, the Board does not need to proceed to the question of whether a reasonable person would have proceeded with the surgery.  A close reading of McNair suggests that if it is determined that informed consent was provided, the 1151 analysis ends.  In fact, this is the only reading of McNair that would allow it to be consistent with Halcomb; and, since McNair did not overrule Halcomb, this is presumed to be the Court's intent.  

In Halcomb it was found that a generic informed consent form was adequate, because the veteran in that case had not objected to the content of the informed consent that had been provided.  Essentially, here, the Board has concluded that while the Veteran asserts that he was not informed of the risks of his hernia surgery, the weight of the evidence supports a finding that it is more likely than not that he was properly informed.  Given this conclusion, the Veteran's claim is effectively no different than that of the veteran in Halcomb. 

McNair does go on to allow that even if a reasonably foreseeable risk was not disclosed, it can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair at 102.  However, having reviewed the Veteran's claims file once again, and for the reasons explained above, the Board does not believe that it is necessary in this case to address this question, because it was concluded that there was not in this case a failure to disclose the risks.

As such, the criteria for an 1151 claim have not been met and the Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the two issues being decided by this case have each been the subject of multiple JMRs, but at no time has it been suggested that there has been any failure on the part of VA to comply with the duties to notify and assist the Veteran.  Moreover, neither the Veteran, nor his representative, has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has denied receiving any private treatment for his back.  Additionally, the Veteran testified at a hearing before the Board in June 2005. 

38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the June 2005 hearing, the VLJ specifically noted the bases of the prior determinations, including what was necessary to establish entitlement under 38 U.S.C.A. § 1151, and asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher back rating.  The VLJ also sought to clarify whether any additional pertinent evidence existed that had not yet been associated with the claims files.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Additionally, neither the Veteran, nor his representative, despite multiple appeals of the Board decisions in this case, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).
 
The Veteran was also provided with a number of VA examinations (the reports of which have been associated with the claims file) regarding both his increased rating and his 1151 claims, which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 



	(CONTINUED ON NEXT PAGE)

ORDER

A 60 percent rating for the combined orthopedic and neurologic manifestations of the Veteran's back disability is granted, subject to the laws and regulations governing the award of monetary benefits.

[Due to the special facts of this case, the RO should read the discussion at pages 4-5 above, so as to properly implement the Board's grant of a 60 percent rating for the back condition.]

Compensation under 38 U.S.C.A. § 1151 for residuals of a right hernia repair is denied.


REMAND

The October 2013 JMR concluded that the issue of whether the Veteran's service connected back disability rendered him unemployable had been reasonably raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, a claim for TDIU should be adjudicated by the RO. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice as to how to substantiate a claim for total disability rating based on individual unemployability (TDIU).

2. Then, after providing him an opportunity to respond, adjudicate a claim for total disability rating based on individual unemployability (TDIU) as a result of the Veteran's service connected back disability.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


